Citation Nr: 0028898	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision, in which the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) determined that new and material evidence had 
not been submitted that would serve to reopen previously-
denied claims of entitlement to service connection for back 
and bilateral foot disabilities.

In that August 1998 rating decision (and, prior to that, in 
an October 1996 rating decision), the RO also determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for hypertension.  
The RO indicated, in the Statement of the Case issued in June 
1999, that service connection for that disorder had been 
previously denied by the RO, in December 1970.  The December 
1970 rating decision, while showing that hypertension was 
found to be nonservice-connected, does not indicate that the 
question of service connection for hypertension was a matter 
raised for RO adjudication at that time.  However, even if 
the Board were to find that it had been before the RO in 
December 1970, it must be noted that the letter sent to the 
veteran and his representative in January 1971, whereby 
notice of the December 1970 rating action was furnished, does 
not identify hypertension as an issue that had been 
considered by the RO.  The Board accordingly finds that the 
issue of service connection for hypertension is accurately 
characterized as indicated on the first page of this 
decision, and not one for which new and material evidence is 
required.  The Board also finds that appellate review of that 
issue as characterized on the first page of this decision 
will not be prejudicial to the veteran, inasmuch as such 
review will encompass all evidence associated with his claims 
folder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that hypertension was either 
manifested during service, could be presumed to have been 
manifested during service, or is the result of a disease or 
injury incurred therein.

2.  Service connection for a bilateral foot disability was 
denied most recently by VA by means of an October 1996 rating 
decision, wherein it was determined that a previously-denied 
claim for service connection for a bilateral foot disability 
had not been reopened.  The veteran was notified of that 
decision, and of appellate rights and procedures, but did not 
indicate timely disagreement therewith.

3.  The evidence received subsequent to October 1996, with 
regard to the veteran's claim for service connection for a 
bilateral foot disability, is not new.

4.  Service connection for a back disability was denied most 
recently by VA by means of an October 1996 rating decision, 
wherein it was determined that a previously-denied claim for 
service connection for a back disability had not been 
reopened.  The veteran was notified of that decision, and of 
appellate rights and procedures, but did not indicate timely 
disagreement therewith.

5.  The evidence received subsequent to October 1996, with 
regard to the veteran's claim for service connection for a 
back disability, is not new.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well grounded, and there is no statutory duty to assist the 
veteran in the further development of facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


2.  The RO's October 1996 rating decision, wherein it was 
determined that new and material evidence had not been 
submitted that would serve to reopen a claim for service 
connection for a bilateral foot disability, is final.  
38 U.S.C.A. § 7104(b) (West 1991).

3.  The evidence received subsequent to the RO's October 1996 
rating decision, wherein it was determined that new and 
material evidence had not been submitted that would serve to 
reopen a claim for service connection for a bilateral foot 
disability, again does not serve to reopen that claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

4.  The RO's October 1996 rating decision, wherein it was 
determined that new and material evidence had not been 
submitted that would serve to reopen a claim for service 
connection for a back disability, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

5.  The evidence received subsequent to the RO's October 1996 
rating decision, wherein it was determined that new and 
material evidence had not been submitted that would serve to 
reopen a claim for service connection for a back disability, 
again does not serve to reopen that claim.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (1999).  


The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection (or for compensation under § 1151) for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as 

such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage, 10 Vet. App. at 495-98.  

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In the instant case, the medical evidence of record indicates 
that the veteran has been diagnosed on several occasions as 
having hypertension.  The Board therefore finds that there is 
sufficient medical evidence of a current disability, and that 
the first element of a well-grounded claim has been 
satisfied.

However, the second element of a well-grounded claim, that 
there be medical evidence of a disease or injury during 
service, has not been satisfied.  The veteran's service 
medical records do not indicate that either hypertension, or 
elevated blood pressure readings, were identified during his 
period of active duty.  The report of his separation medical 
examination, dated in November 1945, shows that his blood 
pressure was recorded as 122/78 (that is, within normal 
limits).  

Governing regulatory provisions stipulate that certain 
disorders, to include hypertension, may be presumed to have 
been incurred during active service if manifested to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  While a March 
1947 VA medical record shows that a blood pressure reading of 
140/90 was noted, it must be pointed out that this record is 
not only dated more than one year subsequent to the veteran's 
separation from service, but also that the blood pressure 
reading recorded would not warrant 

the assignment of a compensable disability rating; see 
38 C.F.R. § 4.104, Diagnostic Code 7101.  The medical 
evidence first indicates a diagnosis of hypertension in 
September 1970, almost 25 years following the veteran's 
service separation 

Because no medical evidence has been presented or secured to 
render plausible a claim that the hypertension initially 
diagnosed many years after service had its onset in service 
(or could be presumed to have had its onset in service), or 
is the result of, or is otherwise related to, any disease 
contracted or injury sustained in active military service, 
the Board concludes that this claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  With regard to the case 
at hand, nothing in the record suggests the existence of 
evidence that might well ground the veteran's claim for 
service connection for hypertension.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to that claim under 38 U.S.C.A. § 5103(a) (West 1991).

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen Claims of Entitlement to Service Connection for 
Bilateral Foot and Back Disabilities

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7104(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).  Governing statutory and 
regulatory provisions stipulate that both unappealed rating 
decisions and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 5108 (West 1991); see 
also 38 U.S.C.A. §§ 7104(b) and 7105 (West 1991).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

1.  A Bilateral Foot Disability

Prior to the current appeal, service connection for a 
bilateral foot disability had been denied most recently by VA 
in October 1996, when the RO determined that new and material 
evidence had not been submitted to reopen a previously-denied 
claim for that disorder.  The RO noted that the evidence that 
had been submitted since the prior determination, consisting 
of evidence of current treatment for a foot condition, was 
not sufficient to establish that a foot disorder had been 
incurred during military service.  (The Board notes that the 
question of service connection for foot problems, variously 
characterized, had been the subject of unappealed rating 
decisions that had been rendered in February 1946, August 
1947, December 1970, January 1987, and January 1993; on each 
occasion the veteran was notified of that decision, and of 
appellate rights and procedures, but did not perfect any 
appeal thereof.)

The veteran was notified of the RO's October 1996 decision, 
and of appellate rights and procedures, by means of a letter 
dated October 9, 1996.  The record does not reflect that a 
timely NOD with regard to the RO's adverse decision was 
thereafter received.  Therefore, RO's October 1996 decision 
that new and material evidence had not been submitted that 
would serve to reopen his claim for service connection for a 
foot disorder is final and can be reopened only upon the 
submission of new and material evidence.

The evidence received subsequent to October 1996, with regard 
to the question of service connection for a bilateral foot 
disability, consists of private medical records dated in 
April 1998 indicating that the veteran was accorded treatment 
at that time for bilateral hammertoes.  This evidence is new 
in the sense that these records had not previously been 
associated with his claims folder.  However, the presence of 
current foot problems was acknowledged by the RO in October 
1996.  Additional evidence pertaining to current foot 
problems is merely cumulative and is not new.  Therefore, the 
Board concludes that new and material evidence has not been 
submitted to reopen the claim for service connection for a 
bilateral foot disability and the claim remains denied.

In view of the decision that new and material evidence has 
not been submitted, the Board does not reach the question of 
whether the veteran's claim is well grounded.

2.  A Back Disability

Prior to the current appeal, service connection for a back 
disability had also been denied most recently in October 
1996; at that time, the RO likewise determined that new and 
material evidence had not been submitted that would serve to 
reopen a previously-denied claim for that disorder.  The RO 
noted that the evidence that had been submitted since the 
most recent denial of that claim consisted of records 
demonstrating current treatment for low back pain and held 
that this was not sufficient to establish that a back 
disability had been incurred during military service or that 
there was evidence of continuity of symptoms since discharge.  
(The Board notes that the question of service connection for 
a back disability, variously characterized, had been the 
subject of unappealed rating actions that had been rendered 
in December 1970, November 1985, January 1993, July 1993, and 
April 1995.)

The veteran was notified of the RO's October 1996 decision, 
and of appellate rights and procedures, by means of a letter 
dated October 9, 1996.  The record does not reflect that a 
timely NOD with regard to the RO's adverse decision was 
thereafter received.  The RO's October 1996 decision that new 
and material evidence had not been submitted that would serve 
to reopen his claim for service connection for a back 
disorder is, therefore, final, and, as discussed above, can 
be reopened only upon the submission of new and material 
evidence.

The evidence submitted subsequent to October 1996 consists of 
private medical records, dated in April 1998, that pertain to 
bilateral hammertoes.  No evidence that references the 
presence of any back problems has been associated with the 
veteran's claims file since October 1996.  Therefore, the 
Board concludes that no new and material evidence has been 
submitted with regard to the question of service connection 
for a back disability and that the claim may not been 
reopened and remains denied.

In view of the decision that new and material evidence has 
not been submitted, the Board does not reach the question of 
whether the veteran's claim is well grounded.

Where a claim has not been reopened and found well grounded, 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522, 524-25 (1996); Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  In this case, the veteran has 
been notified many times of the reasons for the denial of his 
claims and of the need for evidence which showed that current 
disabilities of the back and feet are the result of diseases 
or injuries incurred in service in the 1940s.  Moreover, 
here, unlike the situation in Graves, the appellant has not 
put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could 
provide the new and material evidence needed to reopen his 
claims.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for hypertension is denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
foot disability.  The benefits sought on appeal as to that 
claim remain denied.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a back 
disability.  The benefits sought on appeal as to that claim 
remain denied.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

